Name: Commission Implementing Regulation (EU) 2019/146 of 30 January 2019 amending Implementing Regulation (EU) 2015/502, concerning the authorisation of the preparation of Saccharomyces cerevisiae NCYC R404 as a feed additive for dairy cows (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  marketing;  food technology;  agricultural activity
 Date Published: nan

 31.1.2019 EN Official Journal of the European Union L 27/12 COMMISSION IMPLEMENTING REGULATION (EU) 2019/146 of 30 January 2019 amending Implementing Regulation (EU) 2015/502, concerning the authorisation of the preparation of Saccharomyces cerevisiae NCYC R404 as a feed additive for dairy cows (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1) and in particular Article 13(3) thereof, Whereas: (1) In accordance with Regulation (EC) No 1831/2003, the preparation of Saccharomyces cerevisiae NCYC R404, as a feed additive for dairy cows, was authorised by Commission Implementing Regulation (EU) 2015/502 (2). (2) The holder of authorisation, Micron Bio-systems Ltd, has submitted an application in accordance with Article 13(3) of Regulation (EC) No 1831/2003 proposing to add to the authorisation the name of its representative. (3) The holder of authorisation has submitted relevant data supporting the fact that, with effect from 30 March 2019, FeedVision BV will act as its representative for the feed additive concerned (4) The proposed change of the terms of the authorisation is purely administrative in nature and does not entail a fresh assessment of the additive concerned. The European Food Safety Authority was informed of the application. (5) To allow FeedVision BV to act as the representative of the holder of the authorisation, it is necessary to change the terms of the authorisation concerned. Therefore, the name of the representative should be added in the title and in the Annex to that Regulation. The name of the holder of the authorisation was not correctly spelled in the title of Implementing Regulation (EU) 2015/502. Consequently, in the title of the Implementing Regulation the name of the holder of the authorisation should be replaced by the correct spelling. (6) Implementing Regulation (EU) 2015/502 should, therefore, be amended accordingly. (7) The provisions of this Regulation should apply from the date of the withdrawal of the United Kingdom from the Union. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Implementing Regulation (EU) 2015/502 Implementing Regulation (EU) 2015/502 is amended as follows: (1) in the title, the words Micro Bio-System Ltd are replaced by the words Micron Bio-Systems Ltd, represented by FeedVision BV; (2) in the second column of the Annex, the words Micron Bio-Systems Ltd are replaced by the words Micron Bio-Systems Ltd, represented by FeedVision BV.. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 30 March 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 18.10.2003, p. 29. (2) Commission Implementing Regulation (EU) 2015/502 of 24 March 2015 concerning the authorisation of the preparation of Saccharomyces cerevisiae NCYC R404 as a feed additive for dairy cows (holder of the authorisation Micro Bio-System Ltd) (OJ L 79, 25.3.2015, p. 57).